          Case 19-00423            Doc 11       Filed 05/18/19 Entered 05/18/19 23:55:07                         Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 19-00423-TJC
Dale M. Benesh                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-1                  User: admin                        Page 1 of 1                          Date Rcvd: May 16, 2019
                                      Form ID: 2040                      Total Noticed: 15

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 18, 2019.
db             +Dale M. Benesh,   916 9th St. SW,   Cedar Rapids, IA 52404-1943
2233395         Scheels/First National Bank Omaha,   PO Box 2557,   Omaha, NE 68103-2557
2233396        +U.S. Dept. of Education,   PO Box 530210,   Atlanta, GA 30353-0210

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QSLSCHNITTJER.COM May 17 2019 01:58:00       Sheryl Schnittjer,    24695 207th Ave.,
                 Delhi, IA 52223-8414
cr             +E-mail/Text: bkdesk@uiccu.org May 16 2019 21:57:39
                 University of Iowa Community Credit Union,     PO Box 800,    North Liberty, IA 52317-0800
2233391         EDI: CAPITALONE.COM May 17 2019 01:58:00      Cabela’s Club Visa,     PO Box 82519,
                 Lincoln, NE 68501-2519
2233392        +EDI: CAPITALONE.COM May 17 2019 01:58:00      Capital One Bank USA NA,     PO Box 6492,
                 Carol Stream, IL 60197-6492
2233390         E-mail/Text: IDR.Bankruptcy@ag.iowa.gov May 16 2019 21:57:45        Iowa Department of Revenue,
                 Attn: Bankruptcy Unit,   P.O. Box 10471,    Des Moines, IA 50306
2233393         EDI: RMSC.COM May 17 2019 01:58:00      Lowe’s,    P.O. Box 530914,    Atlanta, GA 30353-0914
2234068        +EDI: PRA.COM May 17 2019 01:58:00     PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
2234142        +EDI: RMSC.COM May 17 2019 01:58:00      Synchrony Bank,     c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
2233398         E-mail/Text: usaian.ecfbkcycr@usdoj.gov May 16 2019 21:57:44        US Attorney-EDU,
                 111 7th Ave SE, Ste 1,   Cedar Rapids, IA 52401-2103
2233399         EDI: USBANKARS.COM May 17 2019 01:58:00      US Bank,    PO Box 790408,    Saint Louis, MO 63179
2233389        +E-mail/Text: ustpregion12.cr.ecf@usdoj.gov May 16 2019 21:57:37        United States Trustee,
                 111 7th Avenue SE, Box 17,   Cedar Rapids, IA 52401-2103
2233397        +E-mail/Text: bkdesk@uiccu.org May 16 2019 21:57:39       Univ. of Iowa Community Credit Union,
                 PO Box 800,   North Liberty, IA 52317-0800
                                                                                               TOTAL: 12

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
2233394           Sara Benesh
cr*              +PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 18, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 16, 2019 at the address(es) listed below:
              Christopher Pech    on behalf of Creditor    University of Iowa Community Credit Union
               christopherpech@uiccu.org
              Kevin D. Ahrenholz    on behalf of Debtor Dale M. Benesh ahrenholz@beecherlaw.com,
               cpetersen@beecherlaw.com;ahrenholzkr88637@notify.bestcase.com
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                             TOTAL: 4
    Case 19-00423          Doc 11      Filed 05/18/19 Entered 05/18/19 23:55:07                    Desc Imaged
                                       Certificate of Notice Page 2 of 2
Form ntcfclms


                         UNITED STATES BANKRUPTCY COURT
                                 Northern District of Iowa
In Re:                                                      Chapter: 7
                                                            Case No.: 19−00423
                                                            Office Code: 1
Dale M. Benesh


 Debtor(s)

                                 NOTICE OF POSSIBLE DIVIDEND AND
                           NOTICE OF DEADLINE FOR FILING TIMELY CLAIMS



TO ALL CREDITORS AND PARTIES IN INTEREST:

Notice was previously given that it appeared that there were no assets in the bankruptcy estate from which a dividend
could be paid to unsecured creditors. Creditors were advised at that time that it was unnecessary to file proofs of
claim.
It now appears that there may be assets in excess of the costs of administration and that payment of a dividend is
possible.

In order to receive a dividend, a creditor must file a proof of claim. A Proof of Claim form ("Official Form 410") can
be obtained at the United States Courts Web site:

                      http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx.

Dividends might not be paid on tardily filed claims, or tardily filed claims might receive a lesser dividend than a
timely filed claim.

If you want to file a TIMELY claim against the estate, you must file your proof of claim with the Clerk of Court at
the address appearing below

                                              ON OR BEFORE 8/16/19



If you have already filed a proof of claim, there is no need to file again unless you wish to amend your claim.



Dated: 5/16/19

                                                            MEGAN R. WEISS
                                                            Acting Clerk, U.S. Bankruptcy Court
                                                            111 Seventh Avenue SE #15
                                                            Cedar Rapids, IA 52401−2101
